Orders, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered January 14, 1991 and April 26, 1991, which orders awarded plaintiff temporary maintenance in the amount of $1,000 a week, neither deductible to defendant nor taxable to plaintiff, and temporary child support in the amount of $500 a week, and which, inter alia, denied defendant’s motion for a mandatory injunction to *489compel plaintiff to take all steps necessary to vacate the attachment issued by a Swiss court on defendant’s Swiss bank account, respectively, unanimously affirmed, without costs.
Courts of this State generally will accord recognition to the judgments rendered in a foreign country under the doctrine of comity absent a showing of fraud in the procurement of the foreign judgment or unless recognition of the judgment would offend a strong policy of New York (Greschler v Greschler, 51 NY2d 368, 376). The Swiss court’s injunction freezing defendant’s Geneva bank account should be left undisturbed, not only upon considerations of comity but also in recognition of the need to preserve what is possibly a substantial marital asset for equitable distribution.
In view of defendant’s failure adequately to explain the discrepancy between his claimed living expenses and annual income, and proof that plaintiff, a 37-year old homemaker, has only dividend and interest income of $14,000 a year, while defendant, a 51-year old retired investment banker, has income of $132,000 a year, the court’s award of $1,000 a week temporary maintenance and $500 a week child support, represents a measured "accommodation between the reasonable needs of the moving spouse and the financial ability of the other spouse” (Shapiro v Shapiro, 163 AD2d 294, 296).
Finally, it was within the sound discretion of the IAS court, pursuant to Internal Revenue Service Temporary Regulation (26 CFR) § 1.71-1T (a) to provide that the maintenance payments be neither deductible to him nor taxable to plaintiff. Concur—Milonas, J. P., Wallach, Ross, Asch and Smith, JJ.